Citation Nr: 0216434	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include post-traumatic stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for post-traumatic stress disorder, low back pain, 
right and left knee conditions, an upper back condition, 
sleep problems, kidney problems, spinal problems, bronchitis, 
right foot disability, and pain in both legs.  The veteran 
disagreed with this determination and requested a hearing.  
In a statement dated in July 2001, he withdrew from 
consideration his claims for service connection for right and 
left knee conditions, an upper back condition, a sleep 
disorder, kidney problems, spinal problems, bronchitis, and 
right foot disability, as well as prostatitis.  At a hearing 
held before a hearing officer at the RO in July 2001, the 
veteran's representative indicated that the issues in 
contention were entitlement to service connection for post-
traumatic stress disorder with depression, and entitlement to 
service connection for low back pain and residuals.  The 
issue of entitlement to service connection for pain in both 
legs was not pursued, and the Board regards that issue as 
withdrawn.  

A rating decision dated in September 1997 denied entitlement 
to service connection for a nervous condition and for a low 
back condition.  Although the veteran was informed of this 
determination later the same month and provided with a 
statement of his appellate rights, he did not initiate an 
appeal.  Instead, he filed an application to reopen these 
claims in May 1998.  


REMAND

In his substantive appeal received in July 2002, the veteran 
requested a personal hearing before a member of the Board in 
Washington, D.C.  The veteran failed to report for the 
hearing, which was scheduled for October 2002.  However, in a 
statement received at the Board in November 2001, he 
indicated that he missed the hearing date due to a 
combination of medical problems that precluded his attending 
the hearing in Washington.  He also said that he needed his 
spouse to help him because of his deteriorating back 
condition and stated that she could not drive him to 
Washington because she had just started a new job.  The 
veteran requested another opportunity to present testimony 
and stated that a hearing before a member of the Board 
sitting at the Atlanta RO (Travel Board hearing) or a hearing 
through a videoconference with a Board member sitting in 
Washington, D.C., would be better for him.  

The Board treated the veteran's request as a motion for a new 
hearing pursuant to 38 C.F.R. § 20.704(d) (2002) and granted 
the motion.  

To ensure claim full compliance with due process 
requirements, the case is REMANDED for the following action:  

The RO should determine whether the 
veteran desires a Travel Board hearing or 
a videoconference hearing.  He should 
then be scheduled for the type of hearing 
he elects.  If a hearing is held, the 
case should be processed in accordance 
with the usual procedures following such 
hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JEFFREY J. SCHUELER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  



